Citation Nr: 0830538	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-17 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a separate disability rating for diplopia.   


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1956 to July 1958.  

This case had its origin as a service connection case in that 
the RO denied service connection for diplopia in a September 
2001 rating determination.  A May 2004 Board decision 
determined that restoration of service connection for 
diplopia as part of the veteran's chronic brain syndrome 
residuals was warranted as an October 1958 rating decision 
had included diplopia as one of the manifestations of the 
veteran's service-connected disorder.  Subsequently, the 
Appeals Management Center (AMC) issued a rating action in 
July 2004 that implemented the Board's decision.  The July 
2004 rating decision amended the veteran's service-connected 
chronic brain syndrome residuals to include manifestations of 
diplopia as was the case in 1958, and continued the veteran's 
total rating of 30 percent for that disorder.

In October 2004, the veteran submitted a statement expressing 
disagreement with this decision, arguing that a separate 
evaluation was warranted.  There was no record of either the 
RO or AMC having provided the veteran with a statement of the 
case (SOC) in response to the notice of disagreement; so, the 
Board remanded the case in 2005 for issuance of a SOC.  The 
RO issued the SOC in April 2005, and the veteran perfected 
his appeal by submission of a substantive appeal (VA Form 9) 
in May 2005.  The Board again remanded this matter in 
December 2007 for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

With regard to the veteran's claim for a separate evaluation 
for diplopia, the Board observes that at the time of the 
veteran's May 2001 VA examination, the examiner noted that 
the veteran had been complaining of decreasing visual acuity 
and diplopia for many years.  The examiner observed that 
although the veteran complained of occasional diplopia, at 
the time of the examination he denied diplopia.  Following 
examination, the examiner rendered diagnoses of proliferative 
diabetic retinopathy with extensive laser treatment to both 
retina; advanced glaucoma with cup-to-disc ration of .9 and 
constricted visual fields; and partial cranial nerve III 
palsy on the left, longstanding and most likely as a result 
of microvascular disease such as diabetes.  The examiner 
noted that such palsy could produce diplopia; however, 
secondary to reduced visual acuity on the left eye, the 
veteran seemed to not be severely distressed by such 
phenomenon.  The examiner noted that the veteran needed 
visual fields to determine the extent of his visual field 
loss secondary to his longstanding and advanced glaucoma.  

In an addendum to the report, the May 2001 examiner indicated 
that after reviewing the chart and examining the veteran the 
cranial nerve palsy was not the result of diabetic 
complications.  However, the loss of vision in both eyes was 
due to diabetic retinopathy and glaucoma.  The examiner noted 
that the diplopia might not be stressful or frankly present 
with the veteran secondary to severe loss of visual acuity in 
the left eye.  

At the time of a June 2006 VA examination, the veteran denied 
any distorted vision or diplopia.  However, Goldman visual 
field testing and Goldman diplopia testing revealed that the 
veteran was diplopic in all fields of gaze and that the 
veteran had a severely constricted visual field in both eyes.  
Moreover, best corrected visual acuity was 20/200.  

The most recent findings, which included Goldman visual field 
and diplopia testing reveal that the veteran has diplopia in 
every field.  The May 2001 examiner, while noting the veteran 
did not report having diplopia and stating that diplopia may 
not be stressful or frankly present with the veteran 
secondary to severe loss of visual acuity in the left eye, 
indicated that Goldman testing should have been performed.  

The June 2006 VA examiner did not address the cause of the 
veteran's diplopia found on testing, nor did he indicate 
whether the veteran's service-connected chronic brain 
syndrome was the cause of the loss of visual acuity.  Based 
upon the findings at the time of the June 2006 VA 
examination, a separate disability evaluation might be in 
order if the veteran's current diplopia and visual acuity 
loss may be related to his service-connected chronic brain 
syndrome.  The June 2006 examination report does not contain 
sufficient information to make a proper determination.  Where 
the Board makes a decision based on an examination report 
that does not contain sufficient detail, remand is required 
"for compliance with the duty to assist by conducting a 
thorough and contemporaneous medical examination."  Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. 
App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims 
folder to the examiner who performed the 
June 2006 VA examination.  Following a 
review of the entire claims folder, the 
examiner should indicate the etiology of 
the diplopia found in all visual fields 
at the time of the June 2006 VA 
examination as well the cause of the 
20/200 best corrected visual acuity.  If 
the visual acuity loss is caused by 
factors other than the chronic brain 
syndrome residuals, the examiner should 
so state.  A complete and detailed 
rationale is requested for each opinion 
that is rendered.  If the June 2006 
examiner is not available, schedule the 
veteran for another VA examination, with 
the examiner being requested to answer 
the above questions.  Complete detailed 
rationale is requested for each opinion 
that is rendered.  

2.  If the above claim is not fully 
granted, issue a supplemental statement 
of the case, before returning the case to 
the Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




